Citation Nr: 1101263	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hypertension to include 
as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.

4.  Entitlement to an effective date for service connection for 
hepatitis C prior to March 24, 2004.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and December 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2008, the Board denied the Veteran's claim 
for service connection for hypertension, and remanded the issues 
of entitlement to service connection for hepatitis C and a 
psychiatric disability for further development.  

The Veteran appealed the Board's decision to deny service 
connection for hypertension to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2010 memorandum 
decision, the Court set aside and remanded the matter to the 
Board for further action consistent with the memorandum 
determination.  

With respect to the issues which the Board had remanded, by 
rating decision dated December 2009, the RO granted service 
connection for hepatitis C and assigned a zero percent disability 
evaluation effective March 24, 2004.  The Veteran filed a timely 
notice of disagreement with the RO's decision.  The RO has not 
issued a statement of the case (SOC) with regard to an initial 
compensable evaluation and an earlier effective date for 
hepatitis C.  

The appeal is REMANDED to the RO.  VA will notify the Veteran and 
his attorney if further action is required.




REMAND

With regard to the issue of entitlement to service connection for 
a psychiatric disability, the Veteran has indicated that he has 
previously received treatment at VA hospital in Montrose, New 
York and from Orange County Counseling Service in Newburgh, New 
York, from 1986 to 1996 and has requested VA to assist with 
obtaining these medical records.  

The Board also notes that the VA psychiatric examiner in October 
2009 did not address the possibility of aggravation of a pre-
existing disorder during service.  An addendum is required to 
address that matter.

With regard to the issue of entitlement to service connection for 
hypertension, the Veteran argued to the Court that the Board 
provided an inadequate statement of reasons or bases for finding 
that he had not submitted a claim for hypertension as secondary 
to his service-connected diabetes, and erred in its determination 
that a medical examination or opinion was not necessary to decide 
the claim.  The Court, in its January 2010 memorandum decision, 
remanded the Veteran's claim of entitlement to service connection 
for hypertension, to include as secondary to his service-
connected diabetes mellitus, type II, to obtain a medical opinion 
regarding the likelihood that the Veteran's hypertension and 
service-connected diabetes are related.  

In addition, the record reflects that in a December 2009 rating 
action, the Veteran was granted service connection for hepatitis 
C and assigned a zero percent evaluation, effective March 24, 
2004.  In statements received by the Appeals Management Center in 
January and February 2010, the Veteran and his attorney expressed 
disagreement with the assigned rating and effective date for 
hepatitis C.  As such, the Veteran's claims for an initial 
compensable evaluation and earlier effective date for hepatitis C 
are remanded for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue proper notice to the Veteran 
which complies with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim of 
service connection for hypertension as 
secondary to the service-connected 
diabetes mellitus, type II, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request from VA Hospital in Montrose, 
New York any and all records for treatment 
of the Veteran.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to 
obtain the records would be futile.  
Because these are Federal records, if they 
cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims folder.

3.  The Veteran should be requested to 
sign the necessary authorization for 
release of private medical records from 
Orange County Counseling Service.  
Following receipt of the proper 
authorization for release of information, 
the RO should contact the Orange County 
Counseling Service, Newburgh, New York, 
with a request that they provide copies of 
any and all records of treatment of the 
Veteran, pertinent to his psychiatric 
disability, from 1986 to 1996.  All 
attempts to procure those records should 
be documented in the claims folder.  If 
the RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the claims folder.  
In addition, the Veteran and his attorney 
should be informed of any such problem.  

4.  Request that the VA examiner who 
conducted the psychiatric examination in 
October 2009 prepare an addendum which 
addresses whether any pre-existing 
psychiatric disability was aggravated in 
service.  The claims file must be made 
available for review.  The examiner should 
discuss whether any pre-existing 
psychiatric disorder increased in severity 
during service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  A new 
psychiatric examination is not required 
unless felt to be necessary by the VA 
psychiatric examiner.

5.  Schedule the Veteran for a VA 
examination with a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
All necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should provide 
an opinion as to the following:

a). Is hypertension at least as likely as 
not (a 50 percent or higher degree of 
probability) related to the Veteran's 
period of active duty service?

b). If not, is hypertension at least as 
likely as not (a 50 percent or higher 
degree of probability) proximately due to 
the Veteran's diabetes mellitus, type II?  

c). If not, has hypertension at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent and measurable increase in 
severity due to the Veteran's diabetes 
mellitus, type II?  

A complete detailed rationale is requested 
for each opinion that is rendered. 

6.  Thereafter, the RO must readjudicate 
the Veteran's claims.  Consideration must 
be given to all additional evidence 
received since issuance of the most recent 
SOC in the case of the claim for service 
connection for a psychiatric disability.  
If any benefit sought is not granted, 
where appropriate, issue a supplemental 
SOC and afford the Veteran and his 
attorney appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

7.  Provide an SOC to the Veteran and his 
attorney regarding the issues of an 
initial compensable evaluation and an 
effective date prior to March 24, 2004 for 
hepatitis C pursuant to his January 2010 
notice of disagreement.  The Veteran and 
his attorney should be advised that if and 
only if, the Veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issues should the 
claims be returned to the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

